Citation Nr: 0720213	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability, and if so, whether the claim should be 
granted.

2.  Entitlement to a disability rating higher than 10 percent 
for a cervical spine disability, residual of a right brachial 
plexus injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.


REMAND

In an April 2007 informal hearing presentation, the veteran's 
representative stated that the veteran's service-connected 
cervical spine disorder had worsened since the last 
examination, and he requested that a new examination be 
obtained.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

The Board also notes that, since the veteran filed his claim 
to reopen the claim of entitlement to service connection for 
a low back disorder, in July 2002, the United States Court of 
Appeals for Veterans Claims (Court) provided additional 
guidance on the notice required in claims to reopen.  The 
Court held that, because the terms "new" and "material" in a 
new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

A notice letter was sent to the veteran in July 2002; 
however, that letter did not identify the basis for the prior 
denial of the claim, or the kind of evidence that would be 
considered new and material in the veteran's case.  Moreover, 
the July 2002 letter provided the veteran with the former 
definition of new and material, applicable to claims to 
reopen that were filed prior to August 29, 2001.  As the 
veteran's claim was filed after that date, the definition 
provided to him does not apply to his claim.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should provide the 
veteran with the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include the notice specified 
by the Court in Kent.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform him and request that he 
provide the outstanding evidence.

3.  Then, the veteran should be scheduled 
for a VA examination to determine the 
manifestations and current degree of 
severity of his service-connected 
arthritis and  
C-6 radiculopathy of the cervical spine, 
residual of a right brachial plexus 
injury.  The claims folder must be made 
available to and reviewed by the examiner.

The examiner should describe all current 
manifestations of the veteran's cervical 
spine disorder.  All indicated studies, 
including range of motion studies in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any pain.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should describe all 
manifestations of the veteran's upper 
extremity neurological impairment, and 
should state whether such manifestations 
are objectively demonstrated, or whether 
they are wholly sensory in nature.  The 
examiner should specifically identify 
which nerves are involved, and the degree 
of impairment, and should comment on 
symptomatology referenced in the rating 
schedule, such as complete or incomplete 
paralysis, strength, sensation, degree of 
muscular atrophy (if any), and overall 
assessment of the veteran's neurological 
impairment as mild, moderate, or severe.  

The examiner should state whether the 
veteran's neurological disorder has 
resulted in incapacitating episodes 
(defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician).  If so, the examiner should 
describe the total duration of any such 
episodes of the past 12 months.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claims.  If either 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


